Citation Nr: 1132044	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  08-26 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for basal cell carcinoma, to include as secondary to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1970 to October 1973.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from February 2008 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in January 2011 by the undersigned Acting Veterans Law Judge.  A transcript is associated with the claims file.

This appeal is expanded from the Veteran's original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).

The issues of entitlement to a total disability rating based on individual unemployability (TDIU) and entitlement to travel reimbursements have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See May 2011 VA-Form 9 and May 2011 VA-Form 21-4138.  Therefore, the Board does not have jurisdiction over them and they are REFERRED to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and for basal cell carcinoma, to include as secondary to exposure to herbicides.

The Board notes that VA has recently amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule adds the following exception to the general requirements for stressor verification set forth in 38 C.F.R. § 3.304: (f)(3) if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010.  Accordingly, the provisions apply to this case.  On remand, the AOJ should consider application of the amended version of the regulation.  This regulation is particularly important in the Veteran's claim, as he contends that, in his military occupational specialty, light weapons infantry, he served on convoy missions and had security duties during which he experienced and returned enemy fire.  The unit history of the Veteran's unit, or its higher command, should be obtained, including information about occurrences at the base(s) where the Veteran was stationed, to determine whether his accounts of enemy fire are consistent with the location(s) of his service in Vietnam.

Moreover, on remand, the AOJ should provide the Veteran with appropriate notice of the amended PTSD regulation and the new requirements for substantiating a claim for PTSD.  The AOJ should also provide the Veteran with the opportunity to present additional evidence and argument in support of his claim, and conduct any additional development indicated in compliance with the Veteran's response and the new PTSD regulation.  

Furthermore, in view of the amended PTSD regulation and the fact that the Veteran has not yet been afforded one, a VA psychiatric examination should be scheduled for the Veteran.

Furthermore, the Board notes that the VA has a duty to assist a claimant in obtaining evidence; such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The Board finds the duty to assist has not been met regarding the claim for service connection for basal cell carcinoma.  VA treatment records indicate the Veteran has had Mohs surgery for treatment of basal cell carcinomas.  See September 2010 Dermatology Procedure Note.  To date, the Veteran has not yet been afforded a VA examination for this disorder.  The Board finds that a remand is necessary to afford the Veteran a VA examination to determine the nature and etiology of his basal cell carcinomas.

Additionally, all updated VA treatment records should be obtained.  Efforts should also be made to obtain treatment records from the Fort Lauderdale Veteran Center. 

Additionally, the Veteran has provided very recent information (July 2011) regarding availability of records from the Social Security Administration (SSA).  Updated SSA records should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice of the amended PTSD regulation and the new requirements for substantiating a claim for PTSD.  

2.  Obtain and associate with the claims file all treatment records from the Fort Lauderdale Veteran Center and any updated VA outpatient records.

3.  Obtain updated SSA records, referenced in the Veteran's June 2011 and July 2011 correspondence.

4.  Obtain the unit history, or higher command history, which shows the occurrences at the location(s) where the Veteran was stationed.  He was attached to Company D, 51st Infantry, WFTUAAA.  Obtain information about enemy actions or actions against the enemy at the location(s) at which Company D was stationed while the Veteran was in Vietnam.

5.  Obtain updated VA treatment records from September 2010 to the present, especially any records of mental health treatment or treatment of the skin.  

6.  After the development listed in paragraphs #1 through #5 has been completed to the extent possible, afford the Veteran a VA examination for acquired psychiatric disorders, to include PTSD.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  All current psychiatric disorders should be diagnosed.

The examiner is requested to review all pertinent records associated with the claims file, including the report of the unit history for the Veteran's unit and known occurrences at the bases where the Veteran was stationed during the relevant period (while the Veteran was stationed in Vietnam, from May 1971 to March 1972.  The examiner should assign a diagnosis for each psychiatric disorder present.  For each psychiatric disorder diagnosed, offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's psychiatric disorder had its onset during service or is causally related to his active service.  

The examiner should also identify the specific stressor(s) underlying the diagnosis, if a stressor is verified, and should comment upon the link between the current symptomatology and the Veteran's stressor(s).  The examiner should indicate whether "fear of hostile military or terrorist activity" is a stressor that supports a diagnosis of PTSD ("fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device, incoming fire, including suspected sniper fire, and the Veteran's response to the event involved a psychological or psycho-physiological state of fear, helplessness, or horror).

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

The examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide negative opinion).

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

7.  Afford the Veteran a VA examination for basal cell carcinoma.  Describe the Veteran's history of sun exposure, including during service.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's basal cell carcinoma had its onset during service or is in any other way causally related to his active service, to include exposure to herbicides and/or sun exposure during service.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

In providing this opinion, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

8.  The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND and to cooperate in the development of his case.

9.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated.  

The claim for PTSD must be considered in light of the amended PTSD regulation.  

If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



